Exhibit 99.1 Viking Therapeutics Reports Third Quarter 2016 Financial Results and Provides Corporate Update Conference Call and Webcast Today at 4:30 p.m. Eastern • VK5211 Phase 2 study in hip fracture proceeding in the U.S. and EU • VK2809 Phase 2 study in hypercholesterolemia and fatty liver disease initiated • Presented positive data on VK5211 and VK0214 at prominent scientific conferences • Strengthened balance sheet through public offering and private stock purchase agreement SAN DIEGO, November 10, 2016 Viking Therapeutics, Inc. ("Viking") (NASDAQ: VKTX), a clinical-stage biopharmaceutical company focused on the development of novel therapies for metabolic and endocrine disorders, today announced its financial results for the third quarter of 2016, and provided an update on its clinical pipeline and other corporate developments. Highlights from, and Subsequent to, the Quarter Ended September 30, 2016 “The third quarter was an exciting and productive period at Viking.We continued to advance our lead Phase 2 clinical program, VK5211 for hip fracture, and have now opened 30 international sites to enrollment,” stated Brian Lian, Ph.D., chief executive officer of Viking.“We also initiated our Phase 2 trial of VK2809 in patients with hypercholesterolemia and fatty liver disease, and have opened more than half of our planned 30 clinical sites.As we look ahead, we currently expect to have read outs from each study in the first half of next year.We also made important progress with our third program, VK0214, for X-linked adrenoleukodystrophy, and recently reported positive in vivo proof-of-concept data at a prestigious international conference.On the corporate side, we ended the quarter with more than $14 million in cash and entered into an agreement providing access to up to an additional $12 million in capital on attractive terms.This provides the company with stability and flexibility as we approach our important 2017 milestones.” Pipeline and Corporate Highlights ▪ Continued to advance the Phase 2 clinical trial of VK5211 in patients recovering from hip fracture surgery.VK5211 is a novel, orally available, non-steroidal small molecule selective androgen receptor modulator (SARM) which has been shown to have a stimulatory effect on lean body mass and bone mineral density, and may offer significant benefits to patients recovering from hip fracture surgery.Thirty of the planned 33 international sites have been opened, including 15 European sites.Viking currently expects the trial to be completed in 2Q17. ▪ Initiated a Phase 2 clinical trial of VK2809 in hypercholesterolemia and fatty liver disease.VK2809 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for liver tissue as well as the beta receptor subtype, suggesting promise in this patient population.The Phase 2 trial is a randomized, placebo-controlled, parallel group, multicenter study in up to 80 patients, designed to evaluate the effects of VK2809 on plasma lipids and liver fat following 12 weeks of dosing.Viking expects the trial to be completed in 2Q17. ▪ Presented positive results from an in vivo proof-of-concept study of VK0214 for X-linked adrenoleukodystrophy (X-ALD) at the 86th Annual Meeting of the American Thyroid Association.The study successfully achieved its primary objective, demonstrating the ability of VK0214 to lower plasma very long chain fatty acid (VLCFA) levels.Following six weeks of treatment with VK0214, mean plasma levels of C26:0-lysophosphatidylcholine (LPC) were reduced by 29% compared to vehicle-treated controls (p < 0.0001).In addition, significant reductions were observed in plasma levels of C20:0-LPC (-54%, p < 0.0001), C22:0-LPC (-43%, p < 0.0001), and C24:0-LPC (-21%, p < 0.005). As the accumulation of VLCFAs is believed to contribute to the underlying pathology of X-ALD, these data provide support for the continued evaluation of VK0214 in this indication.A preclinical study to evaluate the effect of VK0214 on tissue VLCFA levels is ongoing. ▪ Presented two posters on VK5211 trials at the 5th Fragility Fracture Network (FFN) Global Congress. The first poster described results from a Phase 1 trial designed to assess the safety and PK profile of VK5211 in healthy women and men age 65 and older.The results showed VK5211 to be safe, well tolerated, and to have a predictable pharmacokinetic (PK) profile. Also during the conference, the company made an oral presentation highlighting its ongoing Phase 2 study of VK5211 in patients recovering from hip fracture surgery. FFN Conference organizers designated Viking's VK5211 Phase 2 study design as one of the conference's top 15 poster presentations. ▪ Entered into a $12.5 million common stock purchase agreement with a long-term, healthcare-focused institutional investor.Under the terms of this agreement the investor, Aspire Capital, made an initial $500,000 investment in Viking at a 15% premium over the share price at the time of closing. In addition, Aspire committed to purchase up to an additional $12.0 million in shares of common stock over the next 30 months at prices based on the market price at the time of each sale. No warrants, derivatives, or other share classes will be issued under this agreement. Importantly, Viking controls the timing and amount of any sale of shares of common stock.Viking also maintains the right to terminate the purchase agreement at any time, at its discretion, without additional cost or penalty. Upcoming Data Presentation from Pipeline Programs ▪ VK2809:Reduction of Atherogenic Lipoprotein (a) and Apolipoprotein B in Humans With the Selective Thyroid Receptor Beta Agonist VK2809 Poster presentation
